Name: Commission Regulation (EC) No 436/2001 of 2 March 2001 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  cultivation of agricultural land;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|32001R0436Commission Regulation (EC) No 436/2001 of 2 March 2001 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 063 , 03/03/2001 P. 0016 - 0018Commission Regulation (EC) No 436/2001of 2 March 2001amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) 2020/2000(2), and in particular Article 13, second indent thereof,Whereas:(1) In accordance with the procedure provided for in Article 7(4) of Regulation (EEC) No 2092/91, certain Member States have since 1997 submitted information in view of amending certain provisions in Annex II.(2) Composted household waste and composted mixture of vegetable matter are products which, before the adoption of Regulation (EEC) No 2092/91, were in common use according to the codes of practice on organic farming followed in the Community. These products are currently also available after other fermentations than composting, in particular anaerobic fermentation in view of biogas production. The amendments for these products are urgent in the light of the upcoming agricultural season during which these products could be used, under the restrictive requirements laid down in Annex I, part A, to the Regulation, for fertilising purposes. Anaerobic fermentation in view of biogas production is a process which in principle is in line with the environment protection objectives of organic farming.(3) It is necessary to correct in several languages the name of the product "basic slag" to cover the same product. It also appeared that this product was not edited in the Portuguese version of Commission Regulation (EC) No 2381/94(3), which established part A of Annex II. Therefore this omission has to be corrected.(4) The experience with the use of industrial lime from sugar production in organic farming has shown that it is appropriate to permit this use to continue after 31 March 2002.(5) Many preparations of pyrethrins extracted from Chrysanthemum cinerariaefolium contain piperonylbutoxide as synergist. Therefore it is appropriate to strengthen the conditions under which these preparations can be used.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 2092/91 shall be amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply forthwith.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 241, 26.9.2000, p. 39.(3) OJ L 255, 1.10.1994, p. 84.ANNEXAnnex II to Regulation (EEC) No 2092/91 is amended as follows:1. The part headed "A. FERTILISERS AND SOIL CONDITIONERS" is amended as follows:(a) In the table the provisions concerning the inclusion of composted household waste are replaced by the following: ">TABLE>"(b) In the table the provisions concerning the inclusion of composted mixture of vegetable matter are replaced by the following: ">TABLE>"(c) In respectively the Danish, German, Greek, Dutch, Swedish, Finnish version of the table the following names are replaced: - in Danish: the name "Thomasslagger" is replaced by "JernvÃ ¦rksslagger",- in German: the name "Thomasphosphat" is replaced by "Schlacken der Eisen- und Stahlzubereitung",- in Greek: the name "Ã £Ã ºÃ Ã Ã ¯Ã µÃ  Ã ±ÃÃ ¿Ã Ã Ã Ã Ã ±Ã Ã Ã Ã µÃ Ã  (Ã Ã ºÃ Ã Ã ¯Ã µÃ  Ã Ã ¿Ã ÃÃ Ã ¼Ã ¬)" is replaced by "Ã £Ã ºÃ Ã Ã ¯Ã µÃ  Ã ±ÃÃ ¿Ã Ã Ã Ã Ã ±Ã Ã Ã Ã µÃ Ã ",- in Dutch: the name "Thomasslakkenmeel" is replaced by "Metaalslakken",- in Finnish: the name "Tuomaskuona" is replaced by "Kuona",- in Swedish: the name "Basisk slagg (Thomasslag)" is replaced by "Basisk slagg".(d) In the Portuguese version of the table the following product is introduced after the product "Fosfato de aluminio e calcio" : ">TABLE>"(e) In the table the provisions concerning the inclusion of industrial lime from sugar production are replaced by the following: ">TABLE>"2. In the part "B. PESTICIDES", the table headed "1. Substances of crop or animal origin" is amended as follows: The inclusion of "Pyrethrins extracted from Chrysanthemum cinerariaefolium" is replaced by the following: ">TABLE>"